Name: Regulation (EEC) No 2092/70 of the Council of 20 October 1970 amending the Regulations on the financing of intervention expenditure in respect of the internal market
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 49 21.10.70 Official Journal of the European Communities No L 232/3 REGULATION (EEC) No 2092/70 OF THE COUNCIL of 20 October 1970 amending the Regulations on the financing of intervention expenditure in respect of the internal market Whereas, under Articles 2 and 8 of Council Regula ­ tion (EEC) No 728/70 7 of 21 April 1970 on addi ­ tional provisions for financing the common agricul ­ tural policy, those accounts should be closed at the end of the calendar year; Whereas the closing of the accounts on 31 December facilitates the working of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 729/ 70 and the implementation of the system of own resources provided for by the Decision of 21 April 1970 8 on the replacement of the financial contribu ­ tions from Member States by the Communities' own resources, f HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to theTreaty establishing theEuropean Economic Community; Having regard to Council Regulation No 17/64/EEC1 of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund, as last amended by Regulations (EEC) No 728/70 and No 729/70, and in particular Articles 5 (2) and 6 (2) thereof; Having regard to Council Regulation (EEC) No 729/ 70 2 of 21 April 1970 on the financing of the common agricultural policy, and in particular the second sub ­ paragraph of Article 3 (3) thereof; Having regard to the proposal from the Commission; Whereas Council Regulations (EEC) No 786/69 3 of 22 April 1969 on the financing of intervention ex ­ penditure in respect of the internal market in oils and fats, No 787/69 4 of 22 April 1969 on the financing of intervention expenditure in respect of the internal market in cereals and in rice, No 788/69 5 of the 22 April 1969 on the financing of intervention expendi ­ ture in respect of the internal market in pigmeat and No 2334/69 6 of 25 November 1969 on the financing of intervention expenditure in respect of the internal market in sugar provide that net expenditure by intervention agencies which is eligible for financing by the Guarantee Section of the European Agricul ­ tural Guidance and Guarantee Fund is determined by means of accounts drawn up at the end of the marketing year for the relevant product, and the bal ­ ances of these accounts shall constitute items in the balance sheets which have to be drawn up for each sector at the end of each accounting period ; With effect from the beginning of the 1969/70 mar ­ keting year, Regulation (EEC) No 786/69 shall be amended as follows : (a) in Article 4(1), (2) and (4) and in Article 5 ( 1 ) (a) and (b) and (2) (a), (b) and the second subpara ­ graph of (c), the expression 'calendar year' shall be substituted for the expressions 'marketing year' and 'accounting period'; (b) in the first subparagraph of Article 5 (2) (c), the expression 'current marketing year' shall be sub ­ stituted for the expression 'marketing year in question . Article 2 With effect from the beginning of the 1969/70 mar ­ keting year, Regulation (EEC) No 787/69 shall be amended as follows : (a) in Article 3 ( 1 ), (2) and (4) and in Article 4 ( 1 ) (a) and (b) and (2) (a), (b) and the second subpara ­ graph of (c), the expression 'calendar year' shall be substituted for the expressions 'marketing year' and 'accounting period';1 OJ No 34, 27.2.1964, p. 586/6. 2 OJ No L 94, 28.4.1970, p. 13 . J OJ No L 105 , 2.5.1969, p . 1 . 4 OJ No L 105 , 2.5.1969, p. 4. s OJ No L 105 , 2.5.1969 , p. 7. ' OJ No L 298, 27.11.1969, p. 1 . 7 OJ No L 94, 28.4.1970, p. 9 . 8 OJ No L 94, 28.4.1970, p. 19. 50 Official Journal of the European Communities (b) in the first subparagraph of Article 4 (2) (c), the expression 'current marketing year' shall be substituted for the expression 'marketing year in question'. (d) Article 5 (2) shall be supplemented as follows : '(e) the value, calculated on the buying-in price, of the quantities in stock on the last day of the year'. ' Article 3 With effect from 1 January 1970, Regulation (EEC) Article 4 No 788/69 shall be amended as follows: With effect from the beginning of the 1969/70 sugar marketing year, Regulation (EEC) No 2334/69 shall be amended as follows: (a) in Article 3 ( 1 ), (2) and (4), and in Article 4(1 ) (a) and (b) and (2) (a), (b) and the second subpara ­ graph of (c), the expression 'calendar year' shall be substituted for the expressions 'sugar market ­ ing year' and 'accounting period'; (b) in the first subparagraph of Article 4 (2) (c), the expression 'current sugar marketing year' shall be substituted for 'sugar marketing year in question'. (a) in Article 4 ( 1 ) A, (2) and (4), and in Article 5 ( 1 ) (a) and (2) (a) and (c), the expression 'calendar year' shall be substituted for the ex ­ pressions 'intervention period' and 'accounting period'; (b) paragraph (5) of Article 4 shall be deleted; (c) Article 5 ( 1 ) shall be supplemented as follows : '(e) the value, calculated on the purchase price, of the quantities in stock at the beginning of the year'; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1970. For the Council The President H. D. GRIESAU